1. Draft general budget of the European Union for the financial year 2010 as modified by the Council (all sections) (
rapporteur. - Mr President, it is proposed that Amendments 3 and 7, which are identical in the text, be voted in three parts, and that an oral amendment be made to the second part. Why? Because the original text mentioned the opinion of the Commission but, in the meantime, the Council has decided on this issue.
Therefore, I will read out the new proposal: 'notes the European Council conclusions that the EU and its Member States are ready to contribute with fast-start funding of EUR 2.4 billion annually for the years 2010 to 2012; stresses, however, the need for information on participation and contribution from the EU budget during 2011 and 2012'.
That is the oral amendment, and my proposal is to vote in favour of all three parts.
(The oral amendment was adopted)
I would like to take the opportunity to extend my best wishes to you all for the three-week break. We have some very important work before us next year. I would like to invite you all to cocktails on 12 January 2010, to mark the new year and the beginning of the Treaty of Lisbon, which is so important for us. So I invite everyone on 12 January.
Madam President, there is a mistake in the EPP voting list. I wish to point out to EPP colleagues that the vote on the two separate votes should be a 'plus' in our voting list - so, a 'plus' for the two separate votes that we shall be voting upon now.
Mr President, this is a private matter for the EPP, and I do not see why the Assembly should be bored with it.